UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7179


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GING-HWANG TSOA, a/k/a Felicia Tsoa,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:13-cr-00137-CMH-2; 1:17-cv-
00910-JCC)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ging-Hwang Tsoa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ging-Hwang Tsoa was convicted in the district court of conspiracy to commit bank

fraud, in violation of 18 U.S.C. § 1349 (2018), and bank fraud, in violation of 18 U.S.C.

§§ 2, 1344 (2018), and was sentenced in February 2014 to 30 months’ imprisonment.

In August 2019, Tsoa filed a notice of appeal. The notice lists various district court case

numbers but does not properly “designate the judgment, order, or part thereof being

appealed.” Fed. R. App. P. 3(c)(1)(B). Although Tsoa states in her notice of appeal and

informal brief that she seeks to appeal orders entered in August and November 2019, there

are no corresponding orders on or near those dates on the district court’s docket.

       Because it is not possible for us to ascertain the judgment or order that Tsoa wishes

to appeal, we dismiss the appeal for lack of jurisdiction. See Jackson v. Lightsey, 775 F.3d
170, 176-77 (4th Cir. 2014). We deny Tsoa’s motions to appoint counsel and schedule oral

argument. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2